department of the treasury internal_revenue_service a washington d c tax_exempt_and_government_entities_division tep rats ly cl ee 00-co date dec legend decedent a b c d e custodian f trust g ira w ira x ira y ira z dear this is in your response to a request for a ruling dated date on b c d and e concerning the federal income and estate_tax consequences of behalf of certain transactions under sec_408 and sec_401 with respect to individual_retirement_account ira_distributions following the death of decedent a correspondence dated date and date supplemented the request 2d page decedent a died at the age of at the time of his death he did not have a spouse at the time of death decedent a had four iras ira w ira x ira y and ira x decedent a had taken an occasional distribution from his iras but had not elected a formal payout scheme at the time of decedent a's death he owned four separate iras at four separate custodians the largest of which was kept at custodian f the beneficiary of all four iras was trust g decedent a’s revocable_trust as of the date of his death following decedent a's death the successor trustees took steps to consolidate all four iras via trustee-to-trustee or custodian-to-custodian transfers into the single ira previously existing at custodian f the beneficiaries of all four iras was identical both before and after the consolidation decedent a did not make any election with respect to post-death distributions while trust g is a named beneficiary the oldest child b is considered the designated_beneficiary for distribution purposes trust g is a valid trust under state law became irrevocable upon decedent a's death and the trust g beneficiaries are identifiable from the trust g agreement as of the date of death trust g became an irrevocable_trust trust g named his four children b c d and e and seven grandchildren as beneficiaries the proceeds of the ira will be transferred to b c d and e as part of the trust distribution the ira is to be divided equally among the beneficiaries b c d and e and distributed outright to them in three equal installments the first occurring after decedent a's death the second as of the third anniversary of death and the last as of the sixth anniversary of death the grandchildren are contingent beneficiaries who are entitled to take their parent's share if their parents do not live to take their installment d and e are successor trustees under their father's revocable_trust g these children have been named successor trustees above following decedent a's death the successor trustees filed with custodian f a certificate of trust existence and authority and certificate regarding trust distribution of retirement benefits after death all children and grandchildren were named in the certificate this was done within the nine month required time frame of proposed reg a -1 q a d-7 the successor trustees elected a payment of the decedent's ira prior to december of the year following the decedent's death such payout was made to trust g which then distributed the payout equally to the four children the payment election was based on the life expectancy of the oldest child b the estate_trust settlement process has progressed to a point where the first estate_trust distribution to the children can occur the successor trustees desire to split the single consolidated ira into four equal and identical iras except that each ira would be payable for the benefit of one of the four children of decedent a the trustees then desire to transfer each separate ira to each child of the deceased as part of the first trust g distribution each ira will continue to be held at custodian f and be established as decedent a ira each child then proposes to continue the distribution format from each separate ira payable over the fixed life expectancy of the eldest child as elected by the successor trustees for page all relevant times decedent a and the children are all u s citizens the accounting_period is the calendar_year and the accounting_method is the cash_basis based upon the above facts rulings are requested that the consolidation of four separate iras into a single ira following the death of the owner via custodian to custodian transfers and the subsequent splitting of the consolidated ira into four separate iras via custodian to custodian transfer will not be considered a taxable withdrawal or taxable_distribution and thus not subject_to any income_tax the timely filing of the trust_beneficiary certification with the consolidated ira custodian allows the beneficiaries of the trust to be considered designated beneficiaries of the consolidated ira distributions from the ira to the trust must have commenced by december of the year following death based upon the age of the oldest child as all four children were beneficiaries of a single trust as of the date of the owner's death distributing each separate ira out of the trust to each beneficiary as part of the trust distribution is also a custodian to custodian transfer and will not be considered an ira withdrawal or ira distribution so long as each ira is kept in the name of the deceased f b o child using the child's social_security_number each child will succeed to whatever powers the ira custodian grants to a beneficiary including the right to direct investments accelerate distributions and name contingent beneficiaries in case of death each ira will be subject_to inclusion in each child’s estate upon his her death for federal estate_tax purposes as each child has the right to control ira investments and distributions from the separate ira if the ira is included in each child's estate for federal estate_tax purposes each ira would also be subject_to a marital_deduction assuming it otherwise qualifies for the marital_deduction should the child name his her spouse as contingent beneficiary in the event the child dies before the ira is exhausted the splitting of the ira into four separate ira's one for each child and the naming by a child of a contingent beneficiary will not change the required_minimum_distribution and each ira must continue to be withdrawn over the life of the oldest child’s fixed life expectancy unless accelerated by any of the children or after the child's death accelerated by his her contingent beneficiary with respect to ruling_request sec_1 and sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this subsection unless the plan provides that the entire_interest of each employee- i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending ay page beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee attains age sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan provides that if an employee dies before the distribution of the employee's interest has begun in accordance with subparagraph a ii the entire_interest of the employee will be distributed within years after the death of such employee sec_1_401_a_9_-1 of the proposed_regulations q a c-2 provides that in order to satisfy the five-year rule in sec_401 the employee's entire_interest must be distributed as of december of the calendar_year which contains the fifth anniversary of the date of the employee's death sec_401 of the code provides an exception to the above referenced year rule under the exception any portion of an employee's interest payable to a designated_beneficiary which is to be distributed in accordance with regulations over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary may be so distributed beginning not later than year after the date of the employee's death or such later date as the secretary may by regulations prescribe sec_1_401_a_9_-1 of the proposed_regulations q a d-4 provides in relevant part that for purposes of calculating the distribution period described in sec_401 a b iii or iv the designated_beneficiary will be determined as of the employee's date of death if as of the date of the employee's death there is no designated_beneficiary under the plan with respect to that employee distribution must be made in accordance with the five-year rule in sec_401 sec_1_401_a_9_-1 of the proposed_regulations q a c-3 a provides that in order to satisfy the exception to the five-year rule for nonspouse beneficiaries distributions must commence on or before december of the calendar_year immediately following the calendar_year in which the employee died this rule also applies to the distribution of the entire remaining benefit if as of the employee's date of death an individual is designated as a beneficiary in addition to the employee's surviving_spouse sec_1_401_a_9_-1 of the proposed_regulations q a c-4 c provides that a plan may adopt a provision that permits employees or beneficiaries to elect on an individual basis whether the five-year rule in sec_401 of the code or the exception to the five-year rule in sec_401 a b iii applies to distributions sec_1_401_a_9_-1 of the proposed_regulations q a d-2a provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a d-5 of sec_1_401_a_9_-1 provides that beneficiaries of a_trust with respect oo 20s page to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact that there is no corpus the trust is irrevocable or the trust contains language to the effect it becomes irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable from the trust instrument the documentation described in d-7 of this section has been provided to the plan_administrator sec_1_401_a_9_-1 of the proposed_regulations q a d-6 provides that in the case in which a_trust is named as the beneficiary of an employee all beneficiaries of the trust with respect to the trust's interest in the employee's benefit are treated as designated beneficiaries of the employee under the plan for purposes of determining the distribution period under sec_401 and iv if the requirements in paragraph a of d-5 above are satisfied as of the date of the employee's death or in the case of the documentation described in d-7 of this section by the end of the ninth month beginning after the employee's death sec_1_401_a_9_-1 of the proposed_regulations q a d-7 provides in general that the plan_administrator be provided with either a list of all trust beneficiaries as of the date of death or with a copy of the trust document for the trust which is named as beneficiary of the plan as of the employee's date of death sec_1_401_a_9_-1 of the proposed_regulations q a e-5 a provides in pertinent part that if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period the date for determining the designated_beneficiary under d-3 or d-4 whichever is applicable is the applicable_date sec_1_401_a_9_-1 of the proposed_regulations q a e-5 e provides that if a beneficiary's entitlement to an employee's benefit is contingent on the death of a prior beneficiary such contingent beneficiary will not be considered a beneficiary for purposes of determining who is the designated_beneficiary with the shortest life expectancy under paragraph a sec_1_72-9 of the income_tax regulations provides tables used for determining life expectancies sec_1_401_a_9_-1 of the proposed_regulations qs as e-4 and e-5 provides that tables v and vi of sec_1_72-9 must be used to compute life expectancies for purposes of determining code sec_401 minimum required distributions in this case decedent a died having ownership of iras w x y and z and prior to attaining his required_beginning_date under sec_401 of the code trust g which page b c d and e decedent a's children and his grandchildren are the trust g became irrevocable at the death of decedent a is the named beneficiary of iras w x y and z beneficiaries who are entitled to receive amounts distributed from the iras beneficiary entitled to receive ira x distributions under the ira to be maintained at custodian f an election will made to receive distributions from the ira in accordance with the exception to the five-year rule found in sec_401 over the life expectancy of b pursuant to sec_1_401_a_9_-1 of the proposed_regulations q a c-3 a distributions from the ira must have commenced no later than december of the calendar_year following the calendar_year of decedent a's death b is the eldest revrul_78_406 c b provides that the direct transfer of funds from one ira trustee to another ira trustee does not constitute a payment or distribution to the participant and is not treated as a distribution and rollover_contribution the revenue_ruling indicates that this conclusion would apply whether a bank trustee initiates or the ira participant directs the transfer of the funds b is the eldest beneficiary entitled to receive distributions from the ira furthermore as noted above distributions from the ira will begin over b's life expectancy no later than december of the calendar_year following the calendar_year of decedent a's death thus with respect to your ruling_request sec_1 and we conclude as follows the consolidation of four separate iras into a single ira following the death of the owner via custodian to custodian transfers and the subsequent splitting of the consolidated ira into four separate iras via custodian to custodian transfer will not be considered a taxable withdrawal or taxable_distribution and thus not subject_to any income_tax the timely filing of the trust_beneficiary certification with the consolidated ira custodian allows the beneficiaries of the trust to be considered designated beneficiaries of the consolidated ira distributions from the ira to the trust must commence by december of the year following death based upon the age of the oldest child as all four children were beneficiaries of a single trust as of the date of the owner's death distributing each separate ira out of the trust to each beneficiary as part of the trust distribution is also a custodian to custodian transfer and will not be considered an ira withdrawal or ira distribution so long as each ira is kept in the name of the deceased f b o child using the child's social_security_number the splitting of the ira into four separate ira's one for each child and the naming by a child of a contingent beneficiary will not change the required_minimum_distribution and each ira must continue to be withdrawn over the life of the oldest child's fixed life expectancy unless accelerated by any of the children or after the child's death accelerated by his her contingent beneficiary with respect to ruling_request sec_408 of the code provides that an ira is a_trust created or organized in the united_states for the exclusive benefit of an individual or his ab page beneficiaries but only if the written governing instrument creating the trust meets the requirements of sec_408 - a sec_2031 of the code provides that the value of the gross_estate of the decedent shall be determined by including the value at the time of his death of ail property real or personal tangible or intangible wherever situated sec_2033 of the code provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_20_2031-1 of the estate_tax regulations provides that the value of the gross_estate of a decedent who was a citizen or resident_of_the_united_states at the time of his death is the total value of the interests described in sec_2033 through of the code sec_2041 of the code provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive it were a transfer of sec_2041 of the code provides that the term general_power_of_appointment means a power that is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_20_2041-1 of the regulations provides that the term power_of_appointment includes all powers which are in substance and effect powers of appointment regardless of the nomenclature used in creating the power and regardless of local property law connotations for example if a_trust instrument provides that the beneficiary may appropriate or consume the principal of the trust the power to consume or appropriate is a pawer of appointment it is represented that each child will have the right to direct the investments of his her ira name contingent beneficiaries in case of that child’s death and accelerate distributions from that ira tis also represented that each separate ira will be distributed from trust to each child as part of the first distribution of trust based upon the information submitted and the representations made we conclude with respect to ruling_request that each ira is includible in each child's gross_estate under sec_2041 because each child possesses a general_power_of_appointment over the ira property with respect to ruling_request sec_2056 of the code provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by subsection b be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is includible in determining the value of the gross_estate ro page sec_2056 of the code provides that where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail no deduction will be allowed under sec_2056 with respect to the interest -- a if an interest in the property passes or has passed_from_the_decedent to any person other than the surviving_spouse or the estate of the spouse and b if by reason of such passing the person or his heirs or assigns may possess or enjoy any part of the property after the termination or failure of the interest passing to the surviving_spouse sec_2056 provides an exception to this terminable_interest_rule generally under sec_2056 in the case of an interest in property passing from the decedent if his surviving_spouse is entitled_for_life to all the income from the entire_interest or all the income from a specific_portion payable annually or at more frequent intervals with power in the surviving_spouse to appoint the entire_interest or such specific_portion exercisable in favor of such surviving_spouse or the estate of such surviving_spouse or in favor of either whether or not in each case the power is exercisable in favor of others and with no power in any other person to appoint any part of the interest or such specific_portion to any person other than the surviving_spouse -- a the interest or such portion thereof so passing shall for purposes of subsection a be considered as passing to the surviving_spouse and b no part of the interest so passing shall for purposes of paragraph a be considered as passing to any person other than the surviving_spouse the power to appoint whether exercisable by will or during life must be exercisable by such spouse alone and in all events sec_20_2056_b_-5 of the regulations provides that the requirement that the surviving_spouse must be entitled_for_life to all income payable at least annually will be satisfied if under the terms of the trust instrument the spouse has the right exercisable annually or more frequently to require distribution to herself of the trust income and otherwise the trust income is to be accumulated and added to corpus sec_2056 of the code provides that in the case of qualified_terminable_interest_property for purposes of the marital_deduction such property shall be treated as passing to the surviving_spouse and not to any person other than the surviving_spouse sec_2056 of the code provides that the term qualified_terminable_interest_property qtip is property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under this paragraph applies the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to anyone other than the surviving_spouse it is represented that each child of decedent proposes to designate his her spouse or to designate a qtip_trust for the benefit of spouse as contingent beneficiary of the ira in the event the child dies before the balance in the ira has been distributed to the child based upon the information submitted and the representations made we conclude with respect to ruling_request that if the ira is included in each child’s estate for federal estate_tax purposes each ira would also be subject_to a marital_deduction assuming it otherwise qualifies for the marital_deduction should the child name his her spouse or a qtip page trust for the benefit of child's spouse as contingent beneficiary in the event the child dies before the ira is exhausted pursuant to sec_4 of revproc_2001_4 r b we will not rule on ruling_request five because it is not within the jurisdiction of the internal_revenue_service this ruling assumes that all of the iras either have met or will meet the requirements of code sec_408 at all times relevant thereto this ruling is directed solely to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent if you have any questions concerning this ruling please contact th tehs me at not a toll free number id pursuant to a power_of_attorney on file with the service the original of this letter_ruling is being sent to your authorized representative sincerely yours piweey lifts frances v sloan manager employee pians technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice of intention to disclose copy of letter to authorized representatives cc a2
